Citation Nr: 0907905	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  02-11 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic 
dermatological disorder claimed as chloracne secondary to 
Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from 
September 1969 to November 1973.  His primary MOS was as a 
radio operator; he was stationed aboard the USS ORISKANY (CVA 
34), is certified as having had several years of foreign 
service and among others, was awarded the Vietnam Service 
Medal.  Personnel records as part of his 201 file reflect 
that there was some disciplinary action taken when he was 
briefly absent from the ship, but he has not contended nor is 
there other evidence to support that at any time, including 
on those occasions, was he on land in Vietnam or in inland 
waters thereof and subjected as a result of dioxins.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the above Department of Veterans 
Affairs (VA) Regional Office (RO.

The Veteran was scheduled to appear before a Veterans Law 
Judge at a hearing at the RO in March 2003; the hearing was 
cancelled on his behalf.

During the course of the current appeal, the Veteran raised, 
and the RO initially addressed, the issue of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  
However, absent a Substantive Appeal thereon, that issue has 
not yet been perfected on appeal and is not part of the 
current appellate review.

The case was remanded by the Board in March 2005 for 
evidentiary development which was accomplished and the case 
returned to the Board.

A temporary stay of appellate review was placed on this case, 
just as it was in all other pending appellate claims for 
presumptive service connection based on exposure to Agent 
Orange, in which the only evidence of such exposure is the 
receipt of the Vietnam Service Medal or service on a vessel 
in the waters off the shore of Vietnam.  These cases were 
delayed pending final determination of appellate actions in 
the case of Hass v. Nicholson, 20 Vet. App. 257 (2006).  It 
its May 2008 decision, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit), in Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008), found that VA reasonably 
interpreted 38 U.S.C.A.§ 1116(a)(1)(A) and 38 C.F.R. 
§ 3.307(a)(6)(iii) as requiring the physical presence of a 
Veteran within the land borders of Vietnam (including inland 
waterways) during service, and that the receipt of the 
Vietnam Service Medal alone, does not establish service in 
Vietnam.  The appellant in Haas filed a petition for a writ 
of certiorari to the U.S. Supreme Court which was denied on 
January 21, 2009, and the decision of the Federal Circuit in 
Haas v. Peake is now final.  Thus, as the appeal in the Haas 
case has been resolved, the stay on all cases previously 
affected thereby has been lifted and this case is now 
appropriate for appellate review by the Board.  See Haas v. 
Peake, 77 U.S.L.W. 3267 (Jan 21, 2009)(No. 08-525).  This 
rating decision complies with the applicable laws and 
Regulations as interpreted by the Federal Circuit's decision 
therein. 


FINDINGS OF FACT

1.  The Veteran served on the USS ORISKANY off the shore of 
the Republic of Vietnam during the Vietnam era; however there 
is no evidence that the Veteran stepped foot into the 
Republic of Vietnam or was in the inland waters thereof; nor 
is there verifiable, credible evidence that the Veteran was 
otherwise exposed to herbicides during active service.

2.  The Veteran does not now have and has not ever been shown 
to have confirmed chloracne.

3.  The competent and probative medical evidence of record 
preponderates against a finding that the Veteran's current 
dermatological disorder is related to his military service, 
including exposure to herbicide agents; nor was cancer, if 
any, manifested within one year after his separation from 
active service. 



CONCLUSION OF LAW

A chronic dermatological disorder including chloracne was not 
incurred in or aggravated by service, and a chronic 
dermatological disorder to include skin cancer may not be 
presumed to have been incurred in or aggravated by service, 
to include as a result of in-service exposure to Agent Orange 
or any other herbicide agent.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1131, 5103A, 5107(b) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1) (2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the U.S. Court of Veterans Appeals 
(Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

VA fully informed the Veteran including via correspondence 
and other documentation of the types of evidence needed to 
substantiate his claim and its duty to assist him in 
substantiating his claim under the VCAA.  The Veteran was 
advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.  He has also been 
asked for specific information regarding the Veteran's 
claimed exposure to herbicides and his responses are in the 
file.  

Any lack of full technical compliance with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as later 
amended, regarding VA's duty to notify and assist is non-
prejudicial.  It is clear that he was provided with the 
opportunity to participate in the processing of his claim so 
as to render any defect in notice non-prejudicial.  In 
addition, the Veteran has demonstrated through his submission 
of additional evidence that he was aware of the type of 
evidence required to substantiate his claim.  Moreover, the 
benefit being sought is not being granted in this case, so 
the Board will not reach the issue of disability rating or 
effective date discussed by the Court in Dingess.

It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

It is the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Moreover, the Veteran has demonstrated knowledge 
of, and has acted upon, the information and evidence 
necessary to substantiate the pending claim.  See, e.g., 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (Court was 
convinced that the appellant and representative had 
demonstrated actual knowledge of the information and evidence 
necessary to establish the claim).  Any presumption of error 
as to VCAA notice has been rebutted in this case.  See 
Sanders, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Criteria

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303(a) (2008).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a Veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as cancer, become manifest to a degree 
of 10 percent or more within one year after the date of 
separation from such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The law further provides that, if a Veteran was exposed to a 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Type II diabetes; Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda (PCT); 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and, soft-tissue sarcoma 
(other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  Presumptive service connection for these 
disorders as a result of Agent Orange exposure is warranted 
if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law 
provides that a "Veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

Under the applicable law discussed above, "service in the 
Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  See 
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  As 
noted in the Introduction, above, the interpretation of the 
quoted language has been the subject of extensive litigation.  
Under the judicial precedent in the Haas case, in order for 
the presumption of service connection based upon herbicide 
exposure to apply, a Veteran must have set foot on the 
landmass of the country of Vietnam or served in the inland 
waters of Vietnam.  

In general, the Court has acknowledged that there are a 
number of skin lesions that may be precipitated by sun 
exposure.  For instance, actinic keratosis is a sharply 
outlined, red or skin-colored, flat or elevated rough or 
warty growth which may give rise to squamous cell carcinoma 
... and is caused by excessive exposure to the sun."  Douglas 
v. Derwinski, 2 Vet. App. 103, 105 (1992).  And Porphyria 
Cutanea Tarda (PCT) which is associated with liver disease, 
is characterized by 'cutaneous photosensitivity' that 
produces a number of skin disorders."  Brock v. Brown, 10 
Vet. App. 155, 158 (1997).   

When a disease is first diagnosed after service but not 
within an applicable presumptive period, service connection 
may nevertheless be established by evidence demonstrating 
that disease was in fact incurred during service.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there 
is no presumptive service connection available, direct 
service connection can be established if the record contains 
competent medical evidence of a current disease process with 
a relationship to exposure to an herbicide agent while in 
military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; 
Combee at 1043-44.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

The Board has reviewed all the evidence in the claims file.  
Although we have an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement 
that all of the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

III..  Background and Analysis

In this case, the Veteran contends he has a chronic skin 
disorder [including what he claims to be chloracne] due to 
exposure to Agent Orange while in active service; and that 
the skin cancer, for which he has previously has multiple 
lesions removed, is also the result of service.   

Specifically, the Veteran states he served aboard the USS 
ORISKANY off shore of Vietnam.  The complete official Naval 
history of the ship is now in the file and shows that while 
she was offshore Vietnam on occasion, there is nothing to 
show that the huge vessel was in port including at any time 
when the Veteran was on board, or that he was otherwise in-
country or other smaller craft associated therewith while in 
inland waters at any time or otherwise exposed to dioxins.

Several attempts have been made including as a result of the 
Board remand, to obtain all additional records and any that 
are apparently available are now in the file.

The Veteran has claimed that the skin lesions he now exhibits 
are similar to those which he experienced in service.  
However, service treatment records only show a notation in 
November 1970 that he had a cyst on his left ear that 
appeared to be sebaceous.  An Iodoform pack was recommended 
and the area was irrigated and drained with good results.  He 
was to return the following day.  There were no further in-
service reports of any skin problems.  

The Veteran is now described in unrelated VA clinical records 
to have skin lesions. 

The Veteran has recently stated that he had approximately 15 
spots of "skin cancer" burned off his lower arms in January 
1990; that in April 1990, he had a spot of skin cancer burned 
off his face, 2 burned off his neck and 1 burned off his 
chest.  He said that the physician, Dr. C, now deceased, had 
thought that they were due to chemical exposure probably 
during military, but he was now dead and the physician's 
records were not available.

His clinical records show that he has been seen at a VA 
dermatological facility.  On VA dermatological evaluation in 
November 2002, he said he had had an intermittent skin rash 
since Vietnam.  He described red bumps coming up on his 
forearms, hands, upper chest, back of neck and occasionally 
on his face, sometimes in the form of blisters, very pruritic 
and worse with sun exposure.  He said he had been told by 
physicians that it might be impetigo and several other 
things, but medications had not seemed to work.  On 
examination he had a few almost completely healed papules 
with crust on his forearms and no new lesions.  The examiner 
felt that some sort of photo eruption could be considered.  
He was to call the clinic at the time of outbreaks so he 
could be seen and evaluated then.

When seen in January 2003, he was noted to have a history 
suggestive of several possible skin disorders, none of which 
was chloracne.  He again had no active infection and small 
excoriated papules and a few small scars on his forearms with 
a few atrophic small scars on both forearms without vesicles 
or milia.

When seen in December 2003, he had a rash on both arms, 
having just come back from working in Iraq and having been 
exposed to severe sunlight.  He had been working around dogs, 
and using weed eater outside.  He said he was taking a number 
of medications but did not bring them to the evaluation.  On 
examination, he had some swelling and red, open areas on both 
arms.  On another visit that month, he complained of a 
pruritic rash on his forearms which showed up two days after 
lawn mowing.  He had first had some edema of the left forearm 
with papulovesicular rash, left greater than right.  He had 
used OTC medications designed for poison ivy for some topical 
relief.  After examination the examiner diagnosed dermatitis 
and he was placed on Benadryl.  Another diagnosis during that 
timeframe was of infectious folliculitis.

In a outpatient visit in mid-2005, the Veteran gave a history 
of skin cancer.  That same history was given on a visit 
apparently in late 2007 when he had said he thought he had a 
staph infection and a rash was shown on his left arm.  He 
said it was the same as he had had before and for which he 
had had treatment.

On special VA dermatological examination in March 2006, the 
Veteran's entire history and file were reviewed in detail.  
He said that he had intermittent, pruritic eruptions after a 
few hours in the sun and heat exposure, on sun exposed 
regions including the posterior neck, chest, face, etc.  He 
was not now using any treatment but had previously used 
Benadryl and a topical unnamed medication with some 
improvement in lesions.  He had not had steroids, 
immunosuppressive or light treatments.  Localized symptoms 
included itching and oozing but he had not had hives or 
systemic symptoms.  There was also no associated urticaria, 
vasculitis or erythematous multiforme.  On examination, he 
had no skins lesions, and no scarring, alopecia, pustules, 
vesicles or milia.  The examiner said he was unable to assess 
his eruptions as it was not currently present, but based on 
the history, he thought he was exhibiting miliaria, photo 
eruption and folliculitis, which, given the history and lack 
or prior diagnoses, he was unable to associate with service. 

The Veteran has reported having received treatment for 
chloracne since 1992.  However, clinical records have shown 
several skin complaints but none that either were diagnosed 
as or felt to be symptomatic manifestations of chloracne.  In 
fact, chloracne has never been diagnosed, nor it is diagnosed 
on a recent special dermatological assessment. 

 And while it was suggested on a prior occasion that he might 
have a variant of PCT, this has never been confirmed or 
diagnosed either and he has no sign of the underlying liver 
anomalies that would accordingly be present (see Brock v. 
Brown, supra).  These are the disabilities for which 
presumptive service connection might be in order.  

As for the "skin cancer" he alleges was removed in the 
1990's, it is noted that this would not have been a 
presumptive service connected disability based on dioxin 
exposure, and moreover, was not present in the year following 
service so is not subject to the usual cancer presumptions.  
It is also possible that this was a manifestation of actinic 
keratoses, which is considered pre-cancerous, but also not 
presumptively attributable to service on either special or 
regular presumptive bases.  See Douglas v. Derwinski, supra.  
It should be noted that the lack of clinical records in that 
regard does not impact on the decision one way or the other.

Underlying this premise and aside from any discussion of 
possible "special" (e.g., dioxin related) presumptive 
criteria, in this case, it is noteworthy that there is no 
credible, persuasive verifiable collateral evidence that he 
was in fact otherwise subjected to such dioxin exposure.  The 
extensive history of his ship is of record, and there is 
nothing to confirm that the Veteran was on land or in the 
inland waters of Vietnam at any time, nor has he so claimed. 

The Board has considered whether service connection can be 
granted on a non-presumptive basis, i.e., as directly due to 
service.  However, the Veteran's service treatment records 
are negative for any symptoms or diagnosis of any chronic 
skin disorder, and there is no medical opinion now of record 
to confirm such an association.  Much of his current skin 
symptomatology has seemingly been due to sunlight, e.g., 
after mowing the lawn, etc., and in that regard, it is noted 
that he has recently worked in the Middle East and has again 
been exposed to strong sun with concomitant exacerbation of 
skin eruptions. 

The evidence of record shows no evidence of chronic skin 
lesions until some years after service.  In this regard, the 
Board notes that evidence of a prolonged period without 
medical complaint or treatment, and the amount of time which 
has elapsed since military service, can be considered as 
evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (to the effect that service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service); see also 
Shaw v. Principi, 3 Vet. App. 365 (1992). 

The Board recognizes the sincerity of the Veteran's belief 
that he has disabilities at this time which were of service 
origin, and specifically caused by exposure to herbicides 
during service.  However, the resolution of issues which 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

Since the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
chronic skin disorder, a doubt is not raised to be resolved 
in his favor.  The claim is denied.







ORDER

Service connection for a chronic dermatological disorder, 
claimed as chloracne, including as due to herbicide exposure, 
is denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


